DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 19 is objected to because of the following informalities:  
In claim 5, line 4, “the or” should read “the one or”. 
In claim 19, line 2, “an arrays” should read “an array[[s]]” if that is the intended meaning.
In claim 19, line 3, “different” should read “differ[[ent]]” or “are different”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 11-12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the “common element” in line 6. The relationship between this limitation and the “common interface” in line 5 is unclear.  For examination purposes, the common element is interpreted as the common interface.
Claim 11 recites the "fiducials” in line 6. It is unclear whether or not this is the same as the "fiducials” in line 2.
Claim 18 recites the "physical positions” in line 2. There is insufficient antecedent basis for this limitation.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg et al (US 20170360413), hereinafter Rothberg.
Regarding claim 1, Rothberg teaches an ultrasonic transducer module (one of the “modules” 304, [0062]-[0064]; Fig. 3) comprising: 
an ultrasonic transducer array (a collection of “ultrasonic transducers” 308 [0062]; Fig. 3) comprising one or more ultrasonic transducer elements (“ultrasound circuitry module 304 may comprise multiple ultrasound elements 306. An ultrasound element 306 may comprise multiple ultrasonic transducers 308” [0062]; Fig. 3); 
each of the one or more ultrasonic transducers elements comprising electronics (“the transmit (TX) circuitry and the receive (RX) circuitry for a given transducer element” [0007]; “ultrasound circuitry modules” [0068]) that control operation of the ultrasonic transducer elements (“FIG. 2 is a block diagram illustrating how, in some embodiments, the transmit (TX) circuitry and the receive (RX) circuitry for a given transducer element of a universal ultrasound device may be used either to energize the element to emit an ultrasonic pulse, or to receive and process a signal from the element representing an ultrasonic pulse sensed by the transducer element, in accordance with some embodiments of the technology described herein” [0007]); and 
a common interface of the ultrasonic transducer module (“module interconnection circuitry” [0068]) connected to the electronics that control operation of the ultrasonic transducer elements (“configured to connect ultrasound circuitry modules to one another” [0068]), wherein the common interface provides signals from outside the ultrasonic transducer module to the electronics that control operation of the ultrasonic transducer elements (“configured to provide data to … one or more other ultrasound 
Regarding claim 2, Rothberg teaches the ultrasonic transducer module of claim 1.
Rothberg teaches a first connection point for the common interface (a connection point in order to “provide data to …one or more other ultrasound circuitry modules” [0068]; Fig. 3) and a second connection point for the common interface (a second connection point in order to provide “connectivity among adjacent ultrasound circuitry modules” [0068]. Each module has two or 3 connected adjacent modules seen in Fig. 3), wherein the first connection point accommodates connection to a second ultrasonic transducer module and the second connection accommodates connection to a third ultrasonic transducer module (“module interconnection circuitry may be integrated with the substrate 302 and configured to connect ultrasound circuitry modules to one another to allow data to flow among the ultrasound circuitry modules. For example, the device module interconnection circuitry may provide for connectivity among adjacent 
 Regarding claim 4, Rothberg teaches the ultrasonic transducer module of claim 1.
Rothberg teaches that the signals are electrical signals (“The bond points 416b may provide electrical connection between the metallization 422 of CMOS wafer 404 and the first silicon device layer 408 of the engineered substrate. In this manner, the integrated circuitry of the CMOS wafer 404 may communicate with (e.g., send electrical signals to and/or receive electrical signals from) the ultrasonic transducer electrodes and/or membranes of the engineered substrate” [0075]).
Regarding claim 5, Rothberg teaches the ultrasonic transducer module of claim 1.
Rothberg teaches that the signals from outside the ultrasonic transducer module comprise control signals for the one or more ultrasonic transducer elements of the ultrasonic transducer array (“control circuitry (e.g., circuitry 108 shown in FIG. 1B) configured to control the probe to operate in either first mode or the second mode and, to this end, may apply appropriate voltages to the ultrasonic transducers to cause them to operate in collapsed mode or in non-collapsed mode" [0031]; “the control circuitry is configured to control the plurality of ultrasonic transducers to generate … ultrasound signals” [0131]) and wherein the signals from the electronics that control the or more ultrasonic transducer elements comprise receive signals (“receive and process a signal” [0007]) from the ultrasonic transducer elements (“FIG. 2 is a block diagram illustrating .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg as applied to claim 2, and further in view of Zhang et al (US 20140316269), hereinafter, Zhang.
Regarding claim 3, Rothberg teaches the ultrasonic transducer module of claim 2.

However, Zhang discloses transducers, systems, and manufacturing techniques for focused ultrasound therapies, which is analogous art. Zhang teaches that the first connection point comprises an intake port (1007; Figs. 149-150) and the second connection point comprises an exit port (1009; Fig. 149) for the circulation of fluid through the ultrasonic transducer module (“FIG. 150 is a cross-sectional view of the nosecone 1001 shown in FIG. 149.  In this example, the nosecone 1005 has a fluid input port 1007 and a fluid output port 1009.  Fluid for coupling the ultrasound transmission, and for cooling the transducer array and the patient's skin, is injected into the input port 1007 and drawn out from the output port 1009.” [0623]; Figs. 149-150).
Therefore, based on Zhang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rothberg to have the first connection point comprises an intake port and the second connection point comprises an exit port for the circulation of fluid through the ultrasonic transducer module, as taught by Zhang, in order to facilitate coupling the ultrasound transmission and cooling the transducer array and the patient's skin (Zhang: [0623]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg as applied to claim 1, and further in view of Chaggares et al (US .
Regarding claim 6, Rothberg teaches the ultrasonic transducer module of claim 1.
Rothberg does not teach one or more fiducials on surfaces of the ultrasonic transducer module. 
However, Chaggares discloses a high frequency ultrasound transducer, which is analogous art. Chaggares teaches one or more fiducials (14) on surfaces of the ultrasonic transducer module (“As shown in FIG. 1, a transducer stack includes a frame 10 into which a sheet of piezoelectric material is placed… the frame 10 may include a number of inwardly extending … fiducials 14 (shown in dashes) that center the PZT in the opening and space the PZT transducer elements from the inside edge of the frame." [0025]).
Therefore, based on Chaggares’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rothberg to have one or more fiducials on surfaces of the ultrasonic transducer module, as taught by Chaggares, in order to facilitate centering and spacing transducer elements (Chaggares: [0025]).
Regarding claim 7, Rothberg modified by Chaggares teaches the ultrasonic transducer module of claim 6.
Additionally, Rothberg modified by Chaggares teaches that at least one of the one or more fiducials marks the location of a zero element of the ultrasonic transducer  An element closest to a fiducial seen in Fig. 3 is a zero element).
Therefore, based on Chaggares’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rothberg to have at least one of the one or more fiducials that marks the location of a zero element of the ultrasonic transducer array, as taught by Chaggares, in order to facilitate centering and spacing transducer elements (Chaggares: [0025]).

Claims 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik et al (US 20190143149), hereinafter Sverdlik, in view of Hynynen et al (US 20190021666), hereinafter, Hynynen, and Barthe et al (US 20190262634), hereinafter, Barthe.
Regarding claim 8, Sverdlik teaches an ultrasonic transducer array (“an array of ultrasound transducers” [0026]) comprising: 
a modular (“an arrangement including more than one base which carries transducers.” [0310]) ultrasonic transducer array frame (“an array of ultrasonic transducers arranged side by side on a ribbed frame with thermal isolation between the transducers.” [0131]); and 

Sverdlik does not teach mechanisms for the attachment of ultrasonic transducer modules to the ultrasonic transducer array frame. 
However, Hynynen discloses a patient-specific headset for diagnostic and therapeutic transcranial procedures, which is analogous art. Hynynen teaches mechanisms for the attachment of ultrasonic transducer modules to the ultrasonic transducer array frame (The transducer modules, and their respective attachment interfaces, may have unique shapes (i.e. they may be respectively keyed), such that a given transducer module fits uniquely with its respective attachment interface.  If the phased array is formed by a set of transducer modules housing respective sub-arrays, the transducer modules may be spatially distributed on the patient-specific frame to reduce or minimize the formation of grating lobes." [0050]; “the transducers (or transducer assemblies or modules) are secured (attached, adhered, etc.) to the respective transducer attachment interfaces of the patient-specific frame, as shown at step 250." [0057]).

Sverdlik as modified by Hynynen further does not teach that the ultrasonic transducer elements are different between the at least two of the two or more ultrasonic transducer modules. 
However, Barthe discloses heating tissue using ultrasonic devices ([0002]), which is analogous art. Barthe teaches that the ultrasonic transducer elements are different between the at least two of the two or more ultrasonic transducer modules (“the different numbers of removable transducer modules can be configured for different or variable ultrasonic parameters.  For example, in various non-limiting embodiments, the ultrasonic parameter can relate to transducer geometry, size, timing, spatial configuration, frequency, variations in spatial parameters,” [0246]).
Therefore, based on Barthe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik and Hynynen to have the ultrasonic transducer elements that are different between the at least two of the two or more ultrasonic transducer modules, as taught by Barthe, in order to use various 
Regarding claim 9, Sverdlik modified by Hynynen and Barthe teaches ultrasonic transducer array of claim 8.
Additionally, Sverdlik modified by Hynynen and Barthe teaches that the modular ultrasonic transducer array frame comprises one or more fiducials on surfaces (Hynynen: 160, Fig. 3) of the modular ultrasonic transducer array frame (Hynynen: “The tracking system 365 may optionally be employed to track the position and orientation of the patient, via detection of one or more fiducial markers 160 attached to the patient-specific headset 100… passive or active signals emitted from the fiducial markers may be detected by a stereographic tracking system employing two tracking cameras” [0064], Figs. 1, 3).
Therefore, based on Hynynen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik, Hynynen, and Barthe to have the modular ultrasonic transducer array frame comprises one or more fiducials on surfaces of the modular ultrasonic transducer array frame, as taught by Hynynen, in order to spatially distribute transducer modules on the patient-specific frame to reduce or minimize the formation of grating lobes (Hynynen: [0050]).
Regarding claim 10, Sverdlik modified by Hynynen and Barthe teaches ultrasonic transducer array of claim 9.
Additionally, Sverdlik modified by Hynynen and Barthe teaches that at least one 
Therefore, based on Hynynen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik, Hynynen, and Barthe to have at least one of the one or more fiducials that marks a zero module of the two or more ultrasonic transducer modules, as taught by Hynynen, in order to spatially distribute transducer modules on the patient-specific frame to reduce or minimize the formation of grating lobes (Hynynen: [0050]).

Regarding claim 11, Sverdlik modified by Hynynen and Barthe teaches ultrasonic transducer array of claim 8.
Additionally, Sverdlik modified by Hynynen and Barthe teaches an ultrasonic controller system (Hynynen: 300, Fig. 3; “control and processing hardware operably connected to said plurality of transducers” Claim 1) comprising a computing device (Hynynen: “computer”, Fig. 3)  and a device for detecting the fiducials (Hynynen: “The tracking system 365” [0064], Fig. 3), wherein the ultrasonic controller system generates control signals for the two or more ultrasonic transducer modules (Hynynen: “module 430,” [0078], fig. 4; signals to “control at least a portion of said plurality of transducers 
Therefore, based on Hynynen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik, Hynynen, and Barthe to have an ultrasonic controller system comprising a computing device and a device for detecting the fiducials, wherein the ultrasonic controller system generates control signals for the two or more ultrasonic transducer modules based on determining an orientation of the ultrasonic transducer modules and modular ultrasonic transducer 
Regarding claim 12, Sverdlik modified by Hynynen and Barthe teaches ultrasonic transducer array of claim 11.
Sverdlik teaches that the control signals are based on electrical propagation delay (“delay” [0354]) for signal paths for the arrays of ultrasonic transducer elements of the two or more ultrasonic transducer modules (“setting a predetermined delay between excitation pulses of the plurality of ultrasound elements of the applicator provides for steering the emitted beam through a range of angles, to produce a desired thermal effect in the tissue.” [0354]).
Regarding claim 18, Sverdlik modified by Hynynen and Barthe teaches ultrasonic transducer array of claim 8.
Sverdlik teaches the modular ultrasonic transducer array frame comprises a structure (“a ribbed frame” [0131]) that defines the physical positions (“side by side” [0131]) of the two or more ultrasonic transducer modules (“more than one base which carries transducers” [0310]) attached to the modular ultrasonic transducer array frame (“an array of ultrasonic transducers arranged side by side on a ribbed frame with thermal isolation between the transducers.” [0131]; “more than one base which carries transducers” [0310]).  
Regarding claim 19, Sverdlik modified by Hynynen and Barthe teaches ultrasonic transducer array of claim 8.
Additionally, Sverdlik modified by Hynynen and Barthe teaches at least one additional ultrasonic transducer module (Barthe: one of “the different numbers of removable transducer modules” [0246]) comprising an array of ultrasonic transducer elements that are different (Barthe: “different… transducer geometry, size” [0246]) from the ultrasonic transducer elements of the arrays of the at least two of the two or more ultrasonic transducer modules (Barthe: “the different numbers of removable transducer modules can be configured for different or variable ultrasonic parameters.  For example, in various non-limiting embodiments, the ultrasonic parameter can relate to transducer geometry, size, timing, spatial configuration, frequency, variations in spatial parameters,” [0246]).
Therefore, based on Barthe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik, Hynynen, and Barthe to have at least one additional ultrasonic transducer module comprising an array of ultrasonic transducer elements that are different from the ultrasonic transducer elements of the arrays of the at least two of the two or more ultrasonic transducer modules., as taught by Barthe, in order to use various ultrasonic frequencies (Barthe: [0246]).
Regarding claim 20, Sverdlik modified by Hynynen and Barthe teaches ultrasonic transducer array of claim 9.

Sverdlik teaches that the ultrasonic transducer elements of the array operate at a lower frequency (“focused ultrasound generates a cavitation bubble cloud, for example when applied at a frequency between 0.25-0.2 MHz" [0269]) than other ultrasonic transducer elements of the array (“the non-treating transducers are activated at RF frequencies, for example between 300 KHz to 1 MHz” [0259]), and the other ultrasonic transducer elements of the array operate at a lower frequency (“300 KHz to 1 MHz” [0259]) than another group of the ultrasonic transducer elements of the array (“one or more transducers are excited at treatment frequencies (e.g. between 10-20 MHz), while one or more other transducers, for example transducers positioned in between the treating transducers, are activated at a frequency different than the treatment frequency… the non-treating transducers are activated at RF frequencies, for example between 300 KHz to 1 MHz” [0259]).
Additionally, Sverdlik modified by Hsynynen and Barthe teaches that the ultrasonic transducer elements of the arrays of different ultrasonic transducer modules operate at different frequencies (Barthe: “the different numbers of removable transducer modules can be configured for different or variable ultrasonic parameters.  For example, in various non-limiting embodiments, the ultrasonic parameter can relate to transducer …frequency” [0246]).
Therefore, based on Barthe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik, Hynynen, and Barthe to .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik, Hynynen, and Barthe as applied to claim 10, and further in view of Rothberg et al (US 20170360413), hereinafter Rothberg.
Regarding claim 13, Sverdlik modified by Hynynen and Barthe teaches ultrasonic transducer array of claim 10.
Sverdlik modified by Hynynen and Barthe does not teach that each of the two or more ultrasonic transducer modules comprises one or more connection points for a common interface. 
However, Rothberg discloses a universal ultrasound device and related apparatus and methods, which is analogous art. Rothberg teaches that each of the two one or more connection points required for the “device module interconnection circuitry” [0068]) for a common interface (“module interconnection circuitry… the device module interconnection circuitry may provide for connectivity among adjacent ultrasound circuitry modules” [0068]).
Therefore, based on Rothberg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik, Hynynen, and Barthe to have each of the two or more ultrasonic transducer modules that comprises one or more connection points for a common interface, as taught by Rothberg, in order to facilitate connectivity among adjacent ultrasound circuitry modules (Rothberg: [0068]).
Regarding claim 14, Sverdlik modified by Hynynen, Barthe, and Rothberg teaches ultrasonic transducer array of claim 13.
Additionally, Sverdlik modified by Hynynen, Barthe, and Rothberg, teaches that two of the two or more ultrasonic transducer modules are connected to each other at connection points of the common interfaces (points for the “connectivity among adjacent ultrasound circuitry modules” [0068]) of the two of the two or more ultrasonic transducer modules (Rothberg: “the device module interconnection circuitry may provide for connectivity among adjacent ultrasound circuitry modules. In this way, an ultrasound circuitry module may be configured to provide data to and/or received data from one or more other ultrasound circuitry modules on the device.” [0068]; Fig. 3).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik, Hynynen, Barthe, and Rothberg as applied to claim 13, and further in view of Durocher et al (US 20210069749), hereinafter Durocher.
Regarding claim 15, Sverdlik modified by Hynynen, Barthe, and Rothberg teaches ultrasonic transducer array of claim 13.
Sverdlik modified by Hynynen, Barthe, and Rothberg does not teach that the modular ultrasonic transducer array frame further comprises a backplane, and wherein two of the two or more ultrasonic transducer modules are connected to the backplane at connections points of the common interfaces of the two of the two or more ultrasonic transducer modules. 
However, Durocher discloses ultrasound transducer array architecture and 
Therefore, based on Durocher’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik, Hynynen, Barthe, and Rothberg to have the modular ultrasonic transducer array frame further comprises a backplane, and wherein two of the two or more ultrasonic transducer modules are connected to the backplane at connections points of the two of the two or more ultrasonic transducer modules, as taught by Durocher, in order to facilitate connectivity among adjacent ultrasound circuitry modules (Durocher: [0068]). In the combined invention of Sverdlik, Hynynen, Barthe, Rothberg, and Durocher, connections points are connections points of the common interfaces.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik, Hynynen, Barthe, and Rothberg as applied to claim 13, and further in view of Zhang et .
Regarding claim 16, Sverdlik modified by Hynynen, Barthe, and Rothberg teaches the ultrasonic transducer array of claim 13.
Sverdlik modified by Hynynen, Barthe, and Rothberg does not teach that two of the connection points on each of the two or more ultrasonic transducer modules comprise an intake port and exit port that accommodate the circulation of fluid through two or more ultrasonic transducer modules.
However, Zhang discloses transducers, systems, and manufacturing techniques for focused ultrasound therapies, which is analogous art. Zhang teaches that two of the connection points comprise an intake port (1007; Figs. 149-150) and exit port (1009; Fig. 149) that accommodate the circulation of fluid through two or more ultrasonic transducers (“FIG. 150 is a cross-sectional view of the nosecone 1001 shown in FIG. 149.  In this example, the nosecone 1005 has a fluid input port 1007 and a fluid output port 1009.  Fluid for coupling the ultrasound transmission, and for cooling the transducer array and the patient's skin, is injected into the input port 1007 and drawn out from the output port 1009.” [0623]; Figs. 149-150).
Therefore, based on Zhang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik, Hynynen, Barthe, and Rothberg to have two of the connection points that comprise an intake port and exit port that accommodate the circulation of fluid two or more ultrasonic transducers, as taught by Zhang, in order to facilitate coupling the ultrasound transmission and cooling .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sverdlik, Hynynen, and Barthe as applied to claim 8, and further in view of Clark et al (US 20180125461), hereinafter, Clark.
Regarding claim 16, Sverdlik modified by Hynynen and Barthe teaches the ultrasonic transducer array of claim 8.
While Sverdlik teaches a cooling fluid (“a coolant 718, for example comprising fluid and/or gas and/or antifreeze. In an example, the coolant comprises water." [0302]; “cooling module comprises one or more of: a coolant and a pump configured for circulating said coolant” Claim 7), Sverdlik modified by Hynynen and Barthe does not teach a cooling fluid chamber, wherein the modular ultrasonic transducer array frame and the two or more ultrasonic transducer modules are inserted into the cooling fluid chamber.  
However, Clark discloses systems, methods, and apparatuses for active thermal management of ultrasound, which is analogous art. Clark teaches a cooling fluid chamber (“fluid chamber 100 illustrated in FIG. 1” [0026]), wherein the transducer assembly is inserted into the cooling fluid chamber (“circulating liquid coolants pumped Because the cooling fluid chamber may replace the probe frame, the transducer assembly is inserted into the cooling fluid chamber).
Therefore, based on Clark’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Sverdlik, Hynynen, and Barthe to have a cooling fluid chamber, wherein the transducer assembly is inserted into the cooling fluid chamber, as taught by Clark, in order to facilitate cooling the transducer assembly (Clark: [0025]). In the combined invention of Sverdlik, Hynynen, Barthe, and Clark, the modular ultrasonic transducer array frame and the two or more ultrasonic transducer modules are transducer assembly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793